DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because two layers 43 should be replaced with layer 40, not the layer 41 in fig.2, so that the layered structure 1 should be layer 42, layer 41, and two layers 43 in the stacked order from top to bottom” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 5, the claim limitations “the λ/4 layer is a layered body of two λ/2 layers” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, the λ/4 layer can be formed with a layered body of one λ/2 layer with one λ/4, the λ/4 layer can be formed with a layered body of two λ/8 layers, or the λ/4 layer can be formed with a layered body of two λ/2 layers and one λ/4. Also, a layered body of two λ/2 layers forms a λ layer. Therefore, a layered body of two λ/2 layers can not form a λ/4 layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229.
Regarding claim 1, Giraldo discloses a circular polarizer, in at least figs.1-6 and para.41, comprising: 
a λ/4 layer (4 or 5 or 8, claim 1, para.38, 53 and 56); and 
a polarization layer (6, claim 1) that is layered on the λ/4 layer, 
wherein an overcoat layer (1) covering an upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer is formed (see at least fig.6, para.41-53 disclose any figs.1A-5 can be used in fig.6).
Giraldo does not explicitly disclose the polarization layer includes a lyotropic liquid crystal.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarization layer includes a lyotropic liquid crystal as taught by Kim in the circular polarizer of Giraldo for the purpose of forming a lyotropic chromonic liquid crystal polarizer.
Regarding claim 4, Giraldo discloses a thickness of the overcoat layer is 1 to 5 μm (para.56 and 52 discloses 1 μm).
Regarding claim 6, Kim discloses the lyotropic liquid crystal is a lyotropic chromonic liquid crystal (para.45) for the purpose of forming a lyotropic chromonic liquid crystal polarizer (para.45). The reason for combining is the same as claim 1.
Regarding claim 7, Giraldo discloses a method for manufacturing a circular polarizer, in at least figs.1-6 and para.41, comprising: 
a λ/4 layer forming step of forming a λ/4 layer (4 or 5 or 8, claim 1, para.38, 53 and 56); 
a polarization layer forming step of forming, on the λ/4 layer, a polarization layer (6, claim 1); and 
an overcoat layer forming step of forming an overcoat layer (1) covering an upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer (see at least fig.6, para.41-53 disclose any figs.1A-5 can be used in fig.6).
Giraldo does not explicitly disclose the polarization layer includes a lyotropic liquid crystal.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarization layer includes a lyotropic liquid crystal as taught by Kim in the method for manufacturing a circular polarizer of Giraldo for the purpose of forming a lyotropic chromonic liquid crystal polarizer.
Regarding claim 8, Giraldo discloses in the λ/4 layer forming step, the λ/4 layer is formed on a resin layer (3) on a support substrate (a substrate of 7 or 7 itself) by application, and in the polarization layer forming step, the polarization layer is formed on the λ/4 layer by application (see at least fig.6).
Regarding claim 9, Giraldo discloses in the overcoat layer forming step, the overcoat layer is formed on, by application, an upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer (see at least fig.6).
Regarding claim 14, Giraldo in view of Kim discloses a display device comprising the circular polarizer according to claim 1 (see rejection of claim 1 above).
Regarding claim 15, Giraldo discloses a sealing layer (3) covering an entire surface of a light-emitting element layer (a light-emitting element layer of OLED device 7) is provided (see fig.6), in a plan view of the display device, an end portion of the polarization layer is provided between the sealing layer and the overcoat layer (see fig.6), and an end portion of the overcoat layer on a terminal portion side (it’s inherent to have a terminal portion side in a display device) is provided between the polarization .

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Sugita US 2005/0194896 and Kim US 2015/0234229.
Regarding claim 16, Giraldo discloses a method for manufacturing a display device, in at least figs.1-6, comprising: 
a thin film transistor (TFT) layer forming step of forming a TFT layer (it’s inherent an OLED device has a thin film transistor (TFT) layer for driving light-emitting element layer);
a light-emitting element layer forming step of forming a light-emitting element layer (it’s inherent an OLED device has a light-emitting element layer for providing light); 
a sealing layer forming step of forming a sealing layer (3) on the light-emitting element layer; 
and 
a circular polarizer forming step of forming a circular polarizer (6 with (8,5 or 4)) on the sealing layer, 
wherein the circular polarizer includes a λ/4 layer (4 or 5 or 8, claim 1, para.38, 53 and 56), and a polarization layer (6, claim 1) that is layered on the λ/4 layer, and 

Giraldo does not explicitly disclose a resin layer forming step of forming a resin layer, a barrier layer forming step of forming a barrier layer on the resin layer, the TFT layer on the barrier layer, and the polarization layer includes a lyotropic liquid crystal.
Sugita discloses a method for manufacturing a display device, in at least fig.3, a resin layer forming step of forming a resin layer (11), a barrier layer forming step of forming a barrier layer (12) on the resin layer, the TFT layer (10) on the barrier layer (see fig.3) for the purpose of blocking mixing of ions from the substrate into the polysilicon layer and the gate insulating layer (para.72) 
Kim discloses a method for manufacturing a display device, in at least figs.2 and 3, the polarization layer includes a lyotropic liquid crystal (para.45) for the purpose of forming a lyotropic chromonic liquid crystal polarizer (para.45).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a resin layer forming step of forming a resin layer, a barrier layer forming step of forming a barrier layer on the resin layer, the TFT layer on the barrier layer, and the polarization layer includes a lyotropic liquid crystal as taught by Sugita and Kim respectively in the method for manufacturing a display device of Giraldo for the purpose of blocking mixing of ions from the substrate into the polysilicon layer and the gate insulating layer and forming a lyotropic chromonic liquid crystal polarizer.
Regarding claim 17, Giraldo discloses the circular polarizer forming step includes a λ/4 layer forming step of forming the λ/4 layer on the sealing layer by application (see at least fig.6), a polarization layer forming step of forming the polarization layer on the λ/4 layer by application (see at least fig.6), and an overcoat layer forming step of forming the overcoat layer on an upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer (see at least fig.6).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 1 above, and further in view of Kawamura JP 2011022202A (see document 17279543_2022-02-11_JP_2011022202_A_M.pdg).
Regarding claims 2 and 3, Giraldo in view of Kim does not explicitly disclose an ultraviolet-curing resin material is used for the overcoat layer, or a thermosetting resin material is used for the overcoat layer.
Kawamura discloses a polarizer, in at least figs.3 and 4, an ultraviolet-curing resin material is used for the overcoat layer (5) (Abstract and page 10, lines 28-30), or a thermosetting resin material is used for the overcoat layer (5)(Abstract and page 10, lines 28-30) for the purpose of forming an overcoat layer/sealant layer (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an ultraviolet-curing resin material is used for the overcoat layer, or a thermosetting resin material is used for the overcoat layer as taught by Kawamura in the circular polarizer of Giraldo in view of Kim for the purpose of forming an overcoat layer/sealant layer.
s 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 7 above, and further in view of Satake US 2004/0212884.
Regarding claim 10, Giraldo in view of Kim does not explicitly disclose a dividing step of dividing the circular polarizer, wherein, in the overcoat layer forming step, the overcoat layer covering the upper surface of the polarization layer is provided, the circular polarizer is then divided, and the overcoat layer covering a side surface of the polarization layer and a side surface of the λ/4 layer after the division is further formed.
Satake discloses a method for manufacturing a polarizer, in at least fig.1, a dividing step of dividing the polarizer, wherein, in the overcoat layer forming step, the polarizer is then divided, and the overcoat layer (2) covering a side surface of the polarization layer (1b and 1a) after the division is further formed (para.24) for the purpose of dividing the polarizer and coating the polarizer (para.24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a dividing step of dividing the polarizer, wherein, in the overcoat layer forming step, the polarizer is then divided, and the overcoat layer covering a side surface of the polarization layer after the division is further formed as taught by Satake in the circular polarizer of Giraldo in view of Kim in order to have a dividing step of dividing the circular polarizer, wherein, in the overcoat layer forming step, the overcoat layer covering the upper surface of the polarization layer is provided, the circular polarizer is then divided, and the overcoat layer covering a side surface of the polarization layer and a side surface of the λ/4 layer after the division is further formed because Giraldo discloses the overcoat covering the upper surface 
Regarding claim 11, Giraldo in view of Kim does not explicitly disclose a dividing step of dividing the circular polarizer, wherein the dividing step is performed by using a division blade, and a material for the overcoat layer is applied to the division blade, and, in the overcoat layer forming step, the overcoat layer is formed by providing the overcoat layer covering an upper surface of the polarization layer, then dividing the circular polarizer with the division blade, and thus covering, with the material for the overcoat layer applied to the division blade, a side surface of the polarization layer and a side surface of the λ/4 layer.
Satake discloses a method for manufacturing a polarizer, in at least fig.1, a dividing step of dividing the polarizer, wherein the dividing step is performed by using a division blade (para.24), and a material for the overcoat layer (2) is applied to the division blade (para.24), and, in the overcoat layer forming step, dividing the polarizer with the division blade, and thus covering, with the material for the overcoat layer applied to the division blade, a side surface of the polarization layer (para.24) for the purpose of dividing the polarizer and coating the polarizer at the same time (para.24).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a dividing step of dividing the polarizer, wherein the dividing step is performed by using a division blade, and a material for the overcoat layer is applied to the division blade, and, in the overcoat layer forming step, dividing the polarizer with the division blade, and thus covering, with the material for the overcoat layer applied to the division blade, a side surface of the .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 7 above, and further in view of Kawamura JP 2011022202A (see document 17279543_2022-02-11_JP_2011022202_A_M.pdf).
Regarding claim 12, Giraldo in view of Kim does not explicitly disclose a dividing step of dividing the circular polarizer, wherein the dividing step is performed by using a division blade on which a material for the overcoat layer is not applied, and, in the overcoat layer forming step, the overcoat layer is formed by providing the material for the overcoat layer covering an upper surface of the polarization layer, then dividing the circular polarizer with the division blade before the material for the overcoat layer is cured, and thus covering, with the material for the overcoat layer on the upper surface 
Kawamura discloses a method for manufacturing a polarizer, in at least fig.4, a dividing step of dividing the polarizer, wherein the dividing step is performed by using a division blade on which a material for the overcoat layer is not applied (see page 10, lines 28-35 and page 3, 2nd paragraph), and, in the overcoat layer forming step, the overcoat layer is formed by providing the material for the overcoat layer covering an upper surface of the polarization layer (1, fig.4), then dividing the polarizer with the division blade before the material for the overcoat layer is cured, and thus covering, with the material for the overcoat layer on the upper surface of the polarization layer, a side surface of the polarization layer and a side surface of the retardation film (6)(see fig.4) (see page 10, lines 28-35 and page 3, 2nd paragraph) for the purpose of forming a sealed polarizer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a dividing step of dividing the polarizer, wherein the dividing step is performed by using a division blade on which a material for the overcoat layer is not applied, and, in the overcoat layer forming step, the overcoat layer is formed by providing the material for the overcoat layer covering an upper surface of the polarization layer, then dividing the polarizer with the division blade before the material for the overcoat layer is cured, and thus covering, with the material for the overcoat layer on the upper surface of the polarization layer, a side surface of the polarization layer and a side surface of the retardation film as taught by Kawamura in the circular polarizer of Giraldo in view of Kim in order to have a dividing step of .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldo US 2017/0187004 in view of Kim US 2015/0234229 as applied to claim 7 above, and further in view of Kimura US 20190094437 and Satake US 2004/0212884.
Regarding claim 13, Giraldo in view of Kim does not explicitly disclose a liquid repellent layer forming step of forming, between the overcoat layer and the λ/4 layer, a liquid repellent layer that repels the material for the overcoat layer, wherein a plurality of circular polarizers are layered together and formed with the liquid repellent layer interposed between two circular polarizers.
Kimura discloses a method for manufacturing a polarizer, fig.2, a liquid repellent layer forming step of forming a liquid repellent layer (4) to cover top and bottom surfaces of the polarizer (1) (fig.2 and para.50) for the purpose obtaining excellent moisture resistance and improve the durability of the polarizer (para.50).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a liquid repellent layer forming step of forming a liquid repellent layer to cover top and bottom surfaces of the polarizer and a plurality of polarizer are layered together as taught by Kimura and Satake in the a method for manufacturing a circular polarizer of Giraldo in view of Kim in order to have a liquid repellent layer forming step of forming, between the overcoat layer and the λ/4 layer, a liquid repellent layer that repels the material for the overcoat layer, wherein a plurality of circular polarizers are layered together and formed with the liquid repellent layer interposed between two circular polarizers because Giraldo discloses the overcoat covering the upper surface and a side surface of the polarization layer and a side surface of the λ/4 layer for the purpose of obtaining excellent moisture resistance and improve the durability of the polarizer and increasing the manufacturing process/speed.


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugita US 2005/0194896 (figs.1-3), Adachi US 2004/0051445 (fig.10), Adachi US 2005/0035353 (fig.21), Schwartz US 2019/0050095 (fig.2), Lee US Patent 10079366 (figs.5-7G) and Lee US 2013/0032830 (figs.2-8) can be a primary reference as well.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871